Name: 2002/993/EC: Council Decision of 16 December 2002 on the signing on behalf of the Community and the provisional application of the Agreement on trade in textile products between the European Community and the Kingdom of Nepal, initialled in Brussels on 23 October 2002
 Type: Decision
 Subject Matter: trade policy;  European construction;  Asia and Oceania;  leather and textile industries
 Date Published: 2002-12-21

 Avis juridique important|32002D09932002/993/EC: Council Decision of 16 December 2002 on the signing on behalf of the Community and the provisional application of the Agreement on trade in textile products between the European Community and the Kingdom of Nepal, initialled in Brussels on 23 October 2002 Official Journal L 348 , 21/12/2002 P. 0120 - 0153Council Decisionof 16 December 2002on the signing on behalf of the Community and the provisional application of the Agreement on trade in textile products between the European Community and the Kingdom of Nepal, initialled in Brussels on 23 October 2002(2002/993/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 133 in conjunction with the first sentence of the first subparagraph of Article 300(2) thereof,Having regard to the proposal from the Commission,Whereas:(1) The Commission has negotiated on behalf of the European Community an Agreement on trade in textile products with the Kingdom of Nepal.(2) The Agreement was initialled on 23 October 2002.(3) It is appropriate to apply this Agreement on a provisional basis as from 1 January 2003 pending the completion of the relevant procedures for its formal conclusion, subject to reciprocity.(4) Subject to its possible conclusion at a later date, the Agreement should be signed on behalf of the Community,HAS DECIDED AS FOLLOWS:Article 1The signing of the Agreement between the European Community and the Kingdom of Nepal on trade in textile products is hereby approved on behalf of the Community, subject to the Council Decision concerning the conclusion of the said Agreement.The text of the Agreement is attached to this Decision.Article 2The President of the Council is hereby authorised to designate the persons empowered to sign the Agreement on behalf of the Community subject to its conclusion.Article 3Subject to reciprocity, the Agreement shall be applied on a provisional basis as from 1 January 2003 pending the completion of the procedures for its conclusion.Done at Brussels, 16 December 2002.For the CouncilThe PresidentM. Fischer Boel